
	
		II
		110th CONGRESS
		1st Session
		S. 1922
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To apply basic contracting laws to the Transportation
		  Security Administration.
	
	
		1.Short
			 titleThis Act may be cited as
			 the TSA Acquisition Reform Act of
			 2007.
		2.Repeal
			(a)In
			 GeneralSection 114 of title 49, United States Code, is amended
			 by repealing subsection (o).
			(b)Effective
			 Date
				The amendment made by subsection (a) shall take effect 180 days
			 after the date of enactment of this Act.
			
